Title: To Thomas Jefferson from Lafayette, 8 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Elk March the 8th 1781

The detachment under My orders is to embark this Morning, and if the Bay is Clear of Privateers will proceed as far as Annapolis where I expect to Hear from our Allies.
My former letters Having exposed our Wants to Your Excellency, I Shall Content Myself with adding that a Number of large vessels, and a quantity of provisions will be very necessary for transporting and Subsisting the troops in the Course of operations.
 
I am to Request that Your Excellency Be pleased to forward the inclosed letters with dispatch, and Beg leave to assure your Excellency of the Highest Respect and Have the Honor to be With Your most obedient Humble Servan[t]

Lafayette

